     Case 2:18-cv-10434-JAK-E Document 12 Filed 03/19/19 Page 1 of 2 Page ID #:106




1
     Todd M. Friedman (SBN 216752)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2    21550 Oxnard St. Suite 780,
3    Woodland Hills, CA 91367
     Phone: 877-206-4741
4
     Fax: 866-633-0228
5    tfriedman@toddflaw.com
6
     Attorney for Plaintiff

7                      UNITED STATES DISTRICT COURT
8                    CENTRAL DISTRICT OF CALIFORNIA
9
                                                           )     Case No.
10    TERRY FABRICANT, individually                        )
      and on behalf of all others similarly                )
11
      situated,                                            )
                                                                 2:18-cv-10434
12                                                         )
      Plaintiff,                                           )
13
      vs.                                                        NOTICE OF VOLUNTARY
                                                           )
14    800FUND.COM, LLC. and DOES 1                               DISMISSAL OF ENTIRE
                                                           )
      through 10, inclusive, and each of                         ACTION WITHOUT
15                                                         )
      them,                                                      PREJUDICE.
                                                           )
16
                                                           )
17    Defendants.                                          )
18
                                                           )
                                                           )
19

20         NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
21   Civil Procedure 41(a)(1), hereby voluntarily dismisses this action without
22   prejudice. Defendant has neither answered Plaintiff’s Complaint, nor filed a
23   motion for summary judgment. Accordingly, this matter may be dismissed
24   without prejudice and without an Order of the Court.
25
           Respectfully submitted this 19th Day of March, 2019.
26

27                                            By: s/Todd M. Friedman Esq.
28
                                                   Todd M. Friedman
                                                  Attorney For Plaintiff


                                       Notice of Dismissal - 1
     Case 2:18-cv-10434-JAK-E Document 12 Filed 03/19/19 Page 2 of 2 Page ID #:107




1

2                            CERTIFICATE OF SERVICE
3
     Filed electronically on March 19, 2019 with:
4

5    United States District Court CM/ECF system
6
     Notification sent electronically on March 19, 2019, to:
7

8
     To the Honorable Court, all parties and their Counsel of Record

9

10   s/ Todd M. Friedman
11
      Todd M. Friedman
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Notice of Dismissal - 2
